DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-26, 28-36 and 38-40 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 19-26, 28-36 and 38-40 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “wherein the light-emitting device has laterally delimiting side surfaces comprising side surfaces of the first reflective material, the foil element and the second reflective material” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “the method comprising: OSR-661-EHPage 3 of 9providing a plurality of light-emitting semiconductor chips on a temporary carrier such that light-outcoupling surfaces of the light-emitting semiconductor chips face away from the temporary carrier; laterally enveloping the light-emitting semiconductor chips with the first reflective material so that the first reflective material surrounds each of the light-emitting semiconductor chips laterally in the form-locking manner; applying a continuous foil on the light-outcoupling surfaces of the light-emitting semiconductor chips; arranging a plurality of optical elements on the continuous foil; laterally enveloping the optical elements with the second reflective material so that the second reflective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 16, 2021